Citation Nr: 1502072	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  13-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from March 1952 to March 1972; he died in July 2010.  The Appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veteran died in July 2010, and the death certificate lists the cause of death as esophageal cancer.

2.  The Veteran's esophageal cancer was not incurred in service nor otherwise related to service.

3.  The Veteran's service-connected disabilities at the time of his death were left ear hearing loss, chronic lumbosacral strain, post-gastrectomy syndrome and hiatal hernia.

4.  A service-connected disability is not shown to have caused or contributed materially in producing or hastening the Veteran's death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An October 2010 letter satisfied the duty to notify provisions.  This letter also notified the Appellant of regulations pertinent to the establishment of an effective date.  The claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  The Appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records and private treatment records have been obtained.  The Appellant has not indicated, and the record does not contain evidence, that the Veteran was in receipt of disability benefits from the Social Security Administration.  VA opinions were obtained in January 2011 and January 2013.  Because the January 2011 opinion was inconsistent on its face (at one point the author states that she cannot provide an opinion without resort to speculation and at another point she appears to provide an opinion), VA obtained a new medical opinion in 2013.  The Appellant has not argued, and the record does not reflect, that the 2013 opinion is inadequate for rating purposes.  The 2013 examination report reflects that the physician thoroughly reviewed the Veteran's medical records and provided an opinion based on an accurate understanding of the Veteran's medical history and general medical principles.  Accordingly, the Board finds the 2013 opinion is adequate for rating purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service connection

The Appellant contends that the Veteran's service-connected post-gastrectomy syndrome and hiatal hernia were contributing factors to his death. 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability or disabilities incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause; or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Lathan v. Brown, 7 Vet. App. 359 (1995).  Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence, of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent evidence of a nexus between an in-service injury or disease and death.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Prior to the Veteran's death, he was service connected for left ear hearing loss, chronic lumbosacral strain, post-gastrectomy syndrome and hiatal hernia.  The Veteran died in July 2010, and the death certificate lists the cause of death as esophageal cancer.  

Service treatment records are negative for treatment for esophageal cancer.  A June 1972 VA examination conducted a few months following the Veteran's separation from service was also negative for esophageal cancer.  Post-service medical treatment records show that the Veteran was not diagnosed with esophageal cancer until his death in 2010, although he had a history of or was treated for other cancers in the years preceding his death, including neck, laryngeal, and pharyngeal cancers.  In September 2009, the Veteran was treated with Gas X daily for belching and Prilosec for gastric reflux.  

As noted above, the evidence includes 2011 and 2013 medical opinions that address the salient issue of the likelihood of a relationship between the Veteran's service-connected post-gastrectomy syndrome and/or hiatal hernia and his cause of death.  Also as noted above, the 2011 opinion has been deemed inadequate for rating purposes as the examiner confusingly indicates she cannot provide an opinion without resort to speculation but then seems to provide an opinion in the same report.  Accordingly, this medical opinion is accorded no probative value.  

The January 2013 VA examiner opined that it was less likely that the Veteran's service-connected conditions of post-gastrectomy syndrome and hiatal hernia materially contributed to his death.  Following a review of the pertinent medical evidence, the examiner explained that there are two main types of esophageal cancer and that squamous cell is linked to smoking and alcohol consumption, male gender, obesity, smoking, and Barrett's esophagus, which is a complication of gastroesophageal reflux disease (GERD).  The examiner acknowledged that reflux can cause Barrett's esophagus, but noted that there was no direct causative link that the Veteran's service-connected post-gastrectomy syndrome with hiatal hernia and reflux directly caused his esophageal carcinoma, especially given his history of a vagotomy after which gastric acid secretion was so severely diminished.  The examiner further noted that there was no indication that the Veteran even had Barrett's esophagus.  The examiner explained that there was, on the other hand, evidence of smoking and previous ethanol use in this male Veteran and that since the known factors evidenced were not service-connected conditions (smoking, ethanol use, and male gender), it was less than likely that the Veteran's service-connected post-gastrectomy syndrome and hiatal hernia materially contributed to his death.

There is no competent medical evidence of record showing that the Veteran's cause of death is related to service or to any of his service-connected disabilities of left ear hearing loss, chronic lumbosacral strain, post-gastrectomy syndrome and hiatal hernia.  Private medical treatment records make no mention of any link between esophageal cancer, the immediate cause of the Veteran's death, and service or his service-connected disabilities.  The Board acknowledges the Appellant's contentions regarding her belief that the Veteran's service-connected gastrointestinal disorders caused or contributed to his cause of death.  The Board understands the Appellant's contentions and does not doubt the sincerity of her allegations, but her lay statements have no probative value in this instance because she is not shown to have the medical expertise to address a complex medical issue such as the etiology of esophageal cancer.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

Finally, the Board notes that the 2013 VA physician provided a definitive opinion that the Veteran's service-connected disabilities of post-gastrectomy syndrome and hiatal hernia did not cause the Veteran's death, but was rather caused by nonservice-connected smoking, ethanol use, and male gender.  The examiner provided a cogent rationale that was based on a correct factual premise and cited to specific evidence in the file as support.  Accordingly, this medical opinion is found to be persuasive and of significant probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The competent, probative evidence of record shows that the Veteran's death is not related to service or his service-connected disabilities.  The preponderance of evidence is against the claim; there is no doubt to be resolved; and service connection for the cause of death is not warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the Veteran's cause of death is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


